Title: From Thomas Jefferson to Francis Eppes, 13 November 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Nov. 13. 1791.

I wrote you the last week, since which I have received yours of Oct. 2. and Nov. 3d. informing me that mine of the 5th. of Oct. was come to hand. I thank you for the purchase of the Jenny, and I will furnish the price here to Jack; as it seems useless for you to be sending £20. here, and me sending £20. to you. My extreme wish is to put immediately the Jenny to a Jack of as pure a breed as possible, in order to get one for myself. What is become of Mazzei’s? or is there any of his breed to be got at? I shall be obliged to you for
I shall pay my own British debts, but I shall not pay the debts of others if I can help it. I understand there has been some irregularity in the bringing Bevins’s suit. As it is not our own debt, I should be for taking advantage of the irregularity to abate or delay it. In event however I take for granted we shall each provide for our third so as to prevent his levying all on one. Polly is well and writes to her aunt. Jack is well also and well employed. My love to Mrs. Eppes and the young ones. Your’s Dear Sir affectionly.

Th: Jefferson

